      Case: 1:20-cv-02636 Document #: 1 Filed: 04/30/20 Page 1 of 21 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,              )
                                        )                Case No. 1:20-cv-002636
           Plaintiff,                   )
                                        )
           v.                           )
                                        )
 ESTATE OF PAUL DOBRESCU,               )
 Deceased;                              )
 COSMIN DOBRESCU, as the de facto       )
 EXECUTOR or ADMINSTRATOR of            )
 ESTATE OF PAUL DOBRESCU, deceased; )
 ESTATE OF OLGA DOBRESCU,               )
 Deceased; and,                         )
 COSMIN DOBRESCU, as the de facto       )
 EXECUTOR or AMINISTRATOR of            )
 ESTATE OF OLGA DOBRESCU, deceased, )
                                        )
           Defendants.                  )
 _______________________________________)

                                            COMPLAINT

       The plaintiff United States of America, at the direction of a delegate of the Attorney

General and with the authorization of a delegate of the Secretary of the Treasury, pursuant to 31

U.S.C. §§ 5321(b)(2) and 3711(g)(4)(C), brings this civil action to collect civil penalties, plus

statutory additions, assessed against Paul Dobrescu, deceased, and Olga Dobrescu, deceased.

The civil penalties were assessed on account of Paul Dobrescu and Olga Dobrescu’s failure to

timely report their financial interest in two foreign bank accounts as required by 31 U.S.C.

§ 5314 and its implementing regulations. For its complaint, the United States alleges as follows:

                                  Jurisdiction, Venue, and Parties

       1.      The Court has jurisdiction under 28 U.S.C. §§ 1331, 1345, and 1355 because it

arises under a federal statute, the United States is the plaintiff, and the action seeks recovery or

enforcement of civil penalties.
                                                  1
      Case: 1:20-cv-02636 Document #: 1 Filed: 04/30/20 Page 2 of 21 PageID #:2




       2.      A substantial part of the events or omissions giving rise to the claims at issue

occurred in Cook County, Illinois. Olga Dobrescu died in Cook County, Illinois, and prior to the

deaths of Paul Dobrescu and Olga Dobrescu and during the events alleged herein, the Dobrescus

owned property in and/or resided at several locations in Chicago, Illinois.

       3.      The Dobrescus’ son and sole surviving heir, Cosmin Dobrescu, resides in

Chicago, Illinois, within the jurisdiction of this Court. Cosmin Dobrescu is being sued in his

capacity as the de facto executor or administrator of the Estate of Paul Dobrescu, deceased, and

as the de facto executor or administrator of the Estate of Olga Dobrescu, deceased.

       4.      The Northern District of Illinois is a proper venue for this action under 28 U.S.C.

§§ 1391(b)(2) and 1391(c)(1).

       5.      Paul Dobrescu was a United States citizen at all times relevant to this action, was

married to Olga Dobrescu, and passed away on February 19, 2017, in Hillsborough County,

Florida.

       6.      Olga Dobrescu was a United States citizen at all times relevant to this action, was

married to Paul Dobrescu, and passed away on September 8, 2014, in Cook County, Illinois.

       7.      The defendants Estate of Paul Dobrescu, deceased, and Estate of Olga Dobrescu,

deceased, own or owned property located in Cook County, Illinois, within the jurisdiction of this

Court, and that property was sold by Cosmin Dobrescu, and/or is being controlled by, and/or is

in the possession of Cosmin Dobrescu.

       8.      On July 14, 1992, Olga Dobrescu as Testatrix, executed the “Last Will and

Testament of Olga Dobrescu,” naming Paul Dobrescu as Executor, and Cosmin Dobrescu as

Executor if Paul Dobrescu were unable or unwilling to serve as Executor. Upon information and




                                                 2
      Case: 1:20-cv-02636 Document #: 1 Filed: 04/30/20 Page 3 of 21 PageID #:3




belief, Olga Dobrescu’s will was not proved and no probate case has ever been commenced for

her estate.

        9.     No will of Paul Dobrescu has not been located, but one may exist because a law

firm drafted wills for Olga Dobrescu and Paul Dobrescu at the same time.

        10.    Upon information and belief, no probate case has ever been commenced for the

estate of Paul Dobrescu, deceased.

        11.    If it is determined that either Paul Dobrescu or Olga Dobrescu died intestate,

under relevant state law, Cosmin Dobrescu is the sole heir and distributee of the property of the

estates of Paul Dobrescu and Olga Dobrescu, deceased.

                          Legal Duty to Report Foreign Bank Accounts

        12.    Section 5314 of Title 31 of the U.S. Code authorizes the Secretary of the Treasury

to require United States persons to report certain transactions with foreign financial entities.

Under the statute’s implementing regulations, “[e]ach United States person having a financial

interest in, or signature or other authority over, a bank, securities, or other financial account in a

foreign country shall report such relationship to the Commissioner of Internal Revenue for each

year in which such relationship exists.” 31 C.F.R. § 1010.350(a).

        13.    To fulfill this requirement, a U.S. person must file a “Report of Foreign Bank and

Financial Accounts,” commonly known as an “FBAR.” See id.

        14.    An FBAR requires a U.S. person to disclose, among other things, the maximum

value of each foreign account during the calendar year reported, the type of account, the name of

the financial institution in which the account is held, the account number, and the mailing

address of the financial institution in which the account is held. See Form TD-F 90-22.1.




                                                   3
      Case: 1:20-cv-02636 Document #: 1 Filed: 04/30/20 Page 4 of 21 PageID #:4




       15.     For the calendar years 2011 and 2012, an FBAR was due by June 30 “of each

calendar year with respect to foreign financial accounts exceeding $10,000 maintained during the

previous calendar year.” 31 C.F.R. § 1010.306(c).

       16.     Schedule B is an attachment to the individual federal income tax return (Form

1040) that taxpayers use for reporting, among other things, interest and dividend income, as well

as the existence of any financial interest in or signature or other authority over financial accounts

located in foreign countries. During calendar years 2011 and 2012, Schedule B referred to the

FBAR filing requirement and alerted a taxpayer who met the definition of a U.S. Person and who

had an interest in or signature or other authority over a financial account located in a foreign

country to see the instructions for the exceptions and filing requirements for the FBAR.

       17.     Section 5321(a)(5) of Title 31 authorizes the imposition of civil penalties for

failure to comply with the reporting requirements of § 5314. The amount of the penalty is

capped at the greater of $100,000 or 50% of the balance in the account at the time of the

violation pursuant to 31 U.S.C. § 5321(a)(5)(C)

       18.     The penalty under 31 U.S.C. § 5321(a)(5) is subject to statutory additions,

including interest and late-payment penalties pursuant to 31 U.S.C. § 3717.

                                       Factual Background

       19.     Paul Dobrescu was a doctor of veterinary medicine, and operated Community Pet

Hospital, Inc., an Indiana domestic-for-profit corporation conducting business in Munster,

Indiana. Upon information and belief, Paul and Olga Dobrescu were employed by Community

Pet Hospital, Inc.

       20.     As early as 1986, Paul and Olga Dobrescu had a financial and beneficial interest

in, and control and signatory authority, over two Registered Retirement Saving Plans with TD



                                                  4
     Case: 1:20-cv-02636 Document #: 1 Filed: 04/30/20 Page 5 of 21 PageID #:5




Canada Trust. Paul Dobrescu and Olga Dobrescu held/owned/possessed signatory authority over

the accounts ending in 4108 and 4047 from 1986 through at least the end of 2014.

       21.    As early as 2005, Paul and Olga Dobrescu had a financial and beneficial interest

in, and control and signatory authority, over multiple bank accounts with Credit Suisse AG, and

UBS AG, both in Switzerland. Paul Dobrescu and Olga Dobrescu held/owned/possessed

signatory authority over the numbered Credit Suisse account ending in 0444, held under the

pseudonym “Watertiger,” from 2005. The Credit Suisse account was closed in 2009. Paul

Dobrescu and Olga Dobrescu held/owned/possessed signatory authority over the numbered UBS

accounts ending in 4-632 and 2684, from 2005. The UBS accounts were closed in 2009.

       22.    Paul and Olga Dobrescu had a financial and beneficial interest in, and control and

signatory authority, over a joint bank account they opened in May, 2009, at Banque Cantonale de

Geneva (“BCGE”) in Switzerland. Paul Dobrescu and Olga Dobrescu held/owned/possessed

signatory authority over the numbered BCGE account ending in 9318, held under the pseudonym

“Bulica 6021” from 2009. The BCGE account was still open as-of December 1, 2014.

       23.    Paul and Olga Dobrescu had a financial and beneficial interest in, and control and

signatory authority, over a joint bank account they opened on May 27, 2009, at Banque

Cantonale Vaudoise (“BCV”) in Switzerland. When the BCV account ending in 3270 was

opened, Paul and Olga Dobrescu supplied BCV with an address in Canada, as opposed to their

residence in Calumet, Indiana. The BCV 3270 account was also referred to internally by BCV as

“BCV-888,” was opened in-person by Paul and Olga Dobrescu in Lausanne, Switzerland, on

May 27, 2009, and this account was funded with amounts from the Dobrescus’ Credit Suisse

account, described above. Paul and Olga Dobrescu paid a fee to BCV for it to hold all account

correspondence at the bank for in-person review, rather than by sending the correspondence by



                                               5
      Case: 1:20-cv-02636 Document #: 1 Filed: 04/30/20 Page 6 of 21 PageID #:6




mail to the United States. This fee was in addition to the standard account administration fee

required by BCV. Paul Dobrescu and Olga Dobrescu held/owned/possessed signatory authority

over the BCV account ending in 3270 from 2009, until it was closed in 2010.

       24.     The BCV account ending in 3270 was closed by Paul and Olga Dobrescu on or

about April 23, 2010. Prior to that date, on April 12, 2010, a joint account in the names of Paul

Dobrescu, Olga Dobrescu, and Cosmin Dobrescu, was opened at BCV ending in 4351; it was a

numbered and hold-mail account held under the pseudonym “Bulica 4351,” and was also

referred to internally by BCV as “BCV-5373.” When opening the account, the Dobrescus

supplied BCV with an address in Canada, as opposed to their residence in Calumet, Indiana. The

Bulica 4351 account at BCV was opened in-person by the Dobrescus via their three signatures

made in Lausanne, Switzerland, on April 12, 2010. The Dobrescus paid fees to BCV for the use

of a numbered/pseudonym account, and for BCV to hold all account correspondence at the bank

for in-person review, rather than by sending the correspondence by mail to the United States.

These fees were in addition to the standard account administration fee required by BCV. The

Bulica 4351 account at BCV was still open as-of December 1, 2014; however, on March 31,

2015, an outbound wire transfer in the amount of €475,316 was sent to First Midwest Bank, a

U.S. registered bank, headquartered in Chicago, Illinois.

       25.     For all relevant years, Paul Dobrescu and Olga Dobrescu generally filed their

federal income tax returns.

       26.     Paul Dobrescu and Olga Dobrescu, however, never reported their financial

interest or authority over any foreign bank account, either on Schedule B of their tax returns or

by timely filing an FBAR for the years 2005–2012, inclusive.




                                                 6
             Case: 1:20-cv-02636 Document #: 1 Filed: 04/30/20 Page 7 of 21 PageID #:7




         The Dobrescus’ Foreign Financial Account balances exceeded $10,000 in 2011 and 2012

              27.     In calendar year 2011, Paul Dobrescu and Olga Dobrescu had a financial and

       beneficial interest in, and control and signatory authority over, foreign bank accounts as follows:

Bank Name            Account        Maximum Balance         Date Opened          Date Closed        Bank Location
                     Number         During 2011
BCGE                 x9318          $963,440.00             May 2009             Open as-of         Switzerland
                                                                                 December 1,
                                                                                 2014
BCV                  x4351          $591,522.48             April 12, 2010       Open as-of         Switzerland
                                                                                 December 1,
                                                                                 2014

              28.     These accounts had balances exceeding $10,000. The aggregate balance of the

       two accounts exceeded $1,554,962.

              29.     In calendar year 2012, Paul Dobrescu and Olga Dobrescu had a financial and

       beneficial interest in, and control and signatory authority, over foreign bank accounts as follows:

Bank Name            Account        Maximum Balance         Date Opened          Date Closed        Bank Location
                     Number         During 2012
BCGE                 x9318          $899,512.00             May 2009             Open as-of         Switzerland
                                                                                 December 1,
                                                                                 2014
BCV                  x4351          $613,715.22             April 12, 2010       Open as-of         Switzerland
                                                                                 December 1,
                                                                                 2014


              30.     These accounts had balances exceeding $10,000. The aggregate balance of the

       two accounts exceeded $1,513,227.

                             The Dobrescus’ Financial Dealings with Swiss Banks

              31.     The IRS uses a “John Doe” summons to obtain information about possible tax

       fraud by people whose identities are unknown. On June 30, 2008, the United States Department

       of Justice filed papers seeking an order from the United States District Court for the Southern

       District of Florida, authorizing the IRS to use a “John Doe” summons to request information



                                                        7
      Case: 1:20-cv-02636 Document #: 1 Filed: 04/30/20 Page 8 of 21 PageID #:8




from the Zurich, Switzerland-based bank UBS AG about United States taxpayers who may be

using Swiss bank accounts to evade federal income taxes.

       32.     UBS AG was Switzerland’s largest bank; the IRS sought issuance of a “John

Doe” summons because it was concerned with whistleblower reports that UBS was using is

cross-border banking units in combination with Swiss financial privacy laws to help U.S.

taxpayers conceal foreign bank accounts in order to avoid paying income and capital gains taxes

on the money held in offshore accounts. On July 1, 2008, the IRS was granted permission by the

United States District Court for the Southern District of Florida to serve a “John Doe” summons

upon UBS in Switzerland for records of United States persons who maintained accounts with

UBS; the “John Doe” summons ultimately lead to the filing of a one-count criminal information

against UBS in the Southern District of Florida for conspiracy to defraud the United States and

the Internal Revenue Service in the ascertainment, computation, assessment and collection of

federal income taxes under 18 U.S.C. § 371; the United States and UBS subsequently entered

into a deferred prosecution agreement on February 18, 2009. See generally United States v. UBS

AG, Case 0:09-cr-60033-JIC (S.D. Fla. Feb. 18, 2009); also Id. at Doc. 20, ¶¶1-2, 13; Doc. 20,

Exhibit B, ¶¶ 3-12.

       33.     As a condition of UBS’s deferred prosecution agreement, UBS agreed to a

statement of facts outlining the methods of its conspiracy to aid U.S. Persons in concealing their

accounts at UBS in order to avoid paying income taxes on the income derived from the accounts,

and to conceal the existence of the accounts from the United States. Id. at Doc. 20, Exhibit C.

       34.     As a result of its deferred prosecution agreement with the United States, UBS also

submitted for Court approval a notice letter to be sent to U.S. Person accountholders, advising

them that UBS was closing down its cross-border operations. Id. at Doc. 20, Exhibit D. U.S.



                                                 8
      Case: 1:20-cv-02636 Document #: 1 Filed: 04/30/20 Page 9 of 21 PageID #:9




Person accountholders who wished to remain an accountholder at UBS were advised that their

accounts at UBS’s cross-border units based in Switzerland would be terminated, and the

accounts would then be transferred to one of UBS’s subsidiaries that was registered as a U.S.-

regulated business with assets held at a UBS office in New York, and that the U.S. Person

accountholder would have to fill out a Form W-9 and disclose to the IRS that the accounts were

held by U.S. Persons, and would be subject to U.S. taxation. Id. at Doc, 20, pg. 41 of 43.

Further, regardless of whether U.S. Person accountholders at UBS decided to keep their accounts

at UBS’s U.S. registered business unit, accountholders were advised to consult with a qualified

U.S. tax advisor to determine any tax consequences in connection with the closure of their

Swiss-based UBS accounts, as well to discuss with their advisers whether any account reporting

and disclosure obligations for prior tax years needed to be amended. Id. at pg. 42 of 43. Finally,

UBS advised its U.S. Person account holders of the existence of the IRS’s voluntary disclosure

programs that could be utilized to provide relief for applicable penalties and fines on account of

their past concealment of accounts at UBS, and that going forward, UBS would continue to

cooperate with the IRS and United States, and that once a U.S. Person accountholder’s

information was shared with the IRS pursuant to the “John Doe” summons, participation in the

IRS voluntary disclosure programs would be unavailable. Id.

       35.     Upon information and belief, UBS AG sent a version of this information letter to

all UBS U.S. Person account holders, to include Paul Dobrescu and Olga Dobrescu, sometime

shortly after it was filed with and approved by the district court in February 2009.

       36.     UBS AG was not the only Swiss bank that was under investigation by the United

States and the IRS; Credit Suisse AG similarly entered into a deferred prosecution agreement

with the United States pursuant to a one-count criminal information filed in the United States



                                                 9
    Case: 1:20-cv-02636 Document #: 1 Filed: 04/30/20 Page 10 of 21 PageID #:10




District Court for the Eastern District of Virginia. See United States v. Credit Suisse AG, Case

1:14-cr-00188-RBS (E.D. Va. May 19, 2014).

       37.     As set forth in the statement of facts, see Id. at Doc. 14, Credit Suisse admitted

that it engaged in similar practices to UBS by aiding U.S. Person accountholders to conceal their

foreign accounts held in Switzerland and the income derived thereon from the United States and

the IRS. Id. In fact, Credit Suisse admitted that it was aware of and monitoring the UBS

criminal case in 2008, and in the Spring of 2009, after the UBS deferred prosecution agreement

described above in ¶¶31-34 was made public, Credit Suisse advised its U.S. Person

accountholders that they must transfer their assets held by Credit Suisse in Switzerland to one of

Credit Suisse’s U.S.-registered affiliated banks and become U.S. tax-compliant, or the U.S.

Persons must leave Credit Suisse. United States v. Credit Suisse AG, Case 1:14-cr-00188-RBS

(E.D. Va. May 19, 2014), Doc. 14 at ¶58.

       38.     Credit Suisse also admitted that certain Credit Suisse private account managers

who oversaw undeclared U.S. Person accounts, advised and assisted the U.S. Person

accountholders who wished to continue concealing their assets from the United States and the

IRS, by identifying other offshore financial institutions in Switzerland (or elsewhere) that did not

comply with U.S. tax and disclosure laws, and that would accept new U.S. Person

accountholders; the efforts of these Credit Suisse employees aided these U.S. Person

accountholders from further disclosing their Swiss-based accounts to the IRS and paying taxes

thereon. Id. at ¶60.

       39.     BCV also eventually entered into an agreement with the United States as part of

the U.S. Department of Justice–Tax Division’s “Swiss Bank Program” in December 2013; by

entering the Swiss Bank Program, BCV agreed to a non-prosecution agreement and avoided the



                                                10
    Case: 1:20-cv-02636 Document #: 1 Filed: 04/30/20 Page 11 of 21 PageID #:11




filing of a criminal information by coming into compliance with U.S. tax and account disclosure

laws, and by paying restitution of $41,677,000. See Banque Contonale Vaudoise DOJ-Swiss

Bank Program – Category 2 Non-Prosecution Agreement, dated December 21, 2015, available

at www.justice.gov/tax/Swiss-Bank-Program, Entry #73 (last visited April 29, 2020).

       40.     In its non-prosecution agreement and statement of facts, BCV admitted that it

assisted U.S. Person accountholders in committing offenses under Titles 18, 26, and 31 of the

United States Code, for tax-related and monetary transaction offenses by allowing undeclared

U.S. related accounts to be held at BCV. Id.

       41.     In the statement of facts annexed to its non-prosecution agreement, BCV admitted

that despite being a Swiss Cantonal Bank that was required to serve primarily local residents of

the Swiss Canton of Vaud, it had approximately 2,088 U.S. related accounts prior to 2013, when

BCV entered the Swiss Bank Program; and that BCV was aware that these U.S. Person

accountholders had a legal duty to report their accounts to the IRS and to pay taxes on income

derived from accounts held at BCV. See Id., statement of facts, at ¶¶1, 13-17. BCV also

admitted that it offered services that aided U.S. Person account holders in concealing their

accounts from the United States and IRS, including, but not limited to: (1) providing hold-mail

service to 358 U.S. Person accountholders, so that all BCV account-related documents would be

held at BCV in Lausanne, to be reviewed in-person at the bank, rather than being sent via mail to

the United States; (2) maintaining 228 numbered accounts for U.S. Person accountholders, and

allowing a smaller number to utilize code names for the accounts rather than their name and

account number; and, (3) maintaining 186 accounts for U.S. Person accountholders that were

both hold-mail and numbered/pseudonym accounts. Id. at ¶18. BCV also admitted that it was

aware of ex-UBS account holders who transferred their accounts from UBS to BCV once the



                                                11
       Case: 1:20-cv-02636 Document #: 1 Filed: 04/30/20 Page 12 of 21 PageID #:12




“John Doe” summons and UBS criminal case became public knowledge in 2008 and 2009, and

allowed these UBS U.S. Person accountholders to open accounts at BCV without determining

whether they were U.S.-tax compliant. Id. at ¶¶20-22.

         42.   Once BCV announced it was entering the Swiss Bank Program in December

2013, it began to impose strict requirements on U.S. Person accountholders where the

accountholder was not a Swiss resident, and ensured that the accounts at BCV were tax

compliant, or the accounts were closed. Id. at ¶¶28-32. BCV also informed U.S. Person

accountholders that in addition to the requirements that their accounts at BCV must comply with

U.S. law, that the IRS was offering the Offshore Voluntary Disclosure Program, wherein the

BCV clients could become compliant with U.S. tax and account reporting laws, and pay back

taxes, penalties, and interest in connection with failing to disclose their accounts at BCV. Id. at

¶33.

         43.   Paul and Olga Dobrescu held accounts at UBS and Credit Suisse prior to, and up

through, May 2009.

         44.   On information and belief, Paul Dobrescu and Olga Dobrescu were aware of

UBS’s deferred prosecution agreement and received the UBS notice letter described above in

¶¶34-35 in or before May 2009.

         45.   On information and belief, Paul and Olga Dobrescu also received the notification

from Credit Suisse set forth in ¶37, above, in or before May 2009.

         46.   As a result of being notified by UBS and Credit Suisse that they must bring their

accounts into compliance with U.S. tax and account disclosure laws, upon information and

belief, Paul and Olga Dobrescu closed their accounts at UBS and Credit Suisse in May 2009, and




                                                 12
    Case: 1:20-cv-02636 Document #: 1 Filed: 04/30/20 Page 13 of 21 PageID #:13




transferred the assets in the UBS and Credit Suisse accounts to BCV and BCGE, in order to

continue concealment of these accounts from the IRS and United States.

       47.      Upon information and belief, Paul and Olga Dobrescu maintained one of the 186

accounts at BCV that were both hold-mail and numbered accounts, as described in ¶41, above,

and they were notified in or before December 2013, that BCV intended to disclose their

account(s) to the United States, and that the Dobrescus should consider entering one of the IRS’s

offshore disclosure programs.

       The Dobrescus’ Interactions with the IRS Regarding Their Foreign Accounts

       48.      On February 13, 2014, Paul Dobrescu and Olga Dobrescu applied for acceptance

into the IRS Criminal Investigation Division’s 2012 Offshore Voluntary Disclosure Program

(“OVDP”).

       49.      Paul Dobrescu and Olga Dobrescu were accepted into ODVP on April 30, 2014.

       50.      As part of their participation in ODVP, the Dobrescus filed delinquent FBARs for

2005–2012, and filed amended federal income tax returns for the 2005–2012 tax years.

       51.      As part of their disclosures, Paul Dobrescu and Olga Dobrescu disclosed their

unreported offshore accounts at TD Canada Trust, UBS, Credit Suisse, BCV, and BCGE.

       52.      As part of their disclosures, Paul Dobrescu and Olga Dobrescu admitted that they

engaged in many of the activities set forth in the statements of facts agreed to by UBS, Credit

Suisse, and BCV, in connection with their deferred prosecution or non-prosecution agreements

with the United States, that were designed to allow U.S. Person accounts to remain concealed

from the United States; the Dobrescus disclosed that they engaged in the following activities,

including:

             a. Only communicating with the Swiss banks in-person or on the telephone;



                                                13
    Case: 1:20-cv-02636 Document #: 1 Filed: 04/30/20 Page 14 of 21 PageID #:14




              b. Meeting with Swiss bank private account managers when these managers

                 travelled from Switzerland to the United States;

              c. Only reviewing account-related documents in-person while travelling abroad;

              d. Failing to retain account documents provided by the banks;

              e. Only making deposits and withdrawals from Swiss accounts in person by cash or

                 check;

              f. Declining to receive wire transfers to the United States from their Swiss accounts;

              g. Agreeing to use hold-mail services and only conduct face-to-face meetings

                 regarding their Swiss accounts at the suggestion of bank employees; and,

              h. Being influenced by Swiss bank employees to move their accounts from one

                 foreign financial institution to another.

        53.      Paul Dobrescu Olga Dobrescu informed the IRS that the source of the funds in

their Swiss accounts were their life savings, and that Cosmin Dobrescu was listed as a joint

account holder on some of the accounts for estate planning purposes, but that he did not have an

ownership interest in the accounts, and rather only had signature authority.

        54.      The Dobrescus were initially cooperative with the IRS during OVDP, which

included a trip to Switzerland by Paul Dobrescu and Cosmin Dobrescu in March 2016, in order

to obtain account documents from the Swiss banks.

        55.      However, on account of the fact that Olga Dobrescu, and subsequently Paul

Dobrescu, passed away, and because Cosmin Dobrescu did not formally open probate cases in

regard to his parents, nothing was resolved. The IRS ultimately removed the Dobrescus from

OVDP.




                                                   14
    Case: 1:20-cv-02636 Document #: 1 Filed: 04/30/20 Page 15 of 21 PageID #:15




       56.      The IRS initiated a civil FBAR and tax examination of the estates of Paul and

Olga Dobrescu after they were removed from ODVP.

       57.      As a result of the examination, it was determined for the years where the income

tax assessment statute was open, the Dobrescus owed an additional income tax liability for their

2011 and 2012 tax periods, on account of the interest income they failed to report on their

income tax returns.

       58.      Prior to their deaths, the United States became the Dobrescus’ creditor on or

before June 30, 2012, the date their 2011 FBAR was due.

       59.      Upon information and belief, after the United States became the Dobrescus’

creditor, the Dobrescus or their Estates had an ownership interest in nine or more real properties,

in Illinois and other states which were subsequently transferred or sold by Cosmin Dobrescu.

       60.      Cosmin Dobrescu had knowledge of his parents having been accepted into the

IRS OVDP prior to their deaths, because he corresponded with the IRS regarding the FBAR

examination generally, and about the requirement for Cosmin Dobrescu to probate the wills of

first Olga Dobrescu, and then later Paul Dobrescu, because he travelled to Switzerland to obtain

bank documents to submit to the IRS, and was or is exercising dominion and control of the assets

of the Estates of Paul Dobrescu and Olga Dobrescu, deceased.

The Dobrescus’ Failure to Report Their Interest in Foreign Financial Accounts was Willful

       61.      For calendar year 2011:

             a. Paul Dobrescu and Olga Dobrescu had a financial interest in, and signatory

                authority over, all the accounts listed in ¶27 above. These accounts had balances

                exceeding $10,000. The aggregate balance of the three accounts exceeded

                $1,554,962.



                                                15
Case: 1:20-cv-02636 Document #: 1 Filed: 04/30/20 Page 16 of 21 PageID #:16




        b. Paul Dobrescu and Olga Dobrescu failed to disclose any foreign accounts on

           Schedule B of their 2011 federal income tax return (Form 1040). Although Paul

           and Olga Dobrescu attached a Schedule B to their joint 2011 return, they checked

           “No” in response to the question that asked whether they had an interest in or

           authority over a foreign financial account.

        c. Paul Dobrescu and Olga Dobrescu were required to file an FBAR by June 30,

           2012, reporting their interest in the two accounts for the 2011 calendar year, but

           they failed to do so.

        d. Upon information and belief, Paul and Olga Dobrescu were informed by their tax

           return preparer in writing about the requirement to report the existence of and

           income derived from their accounts at BCV and BCGE, but the accounts were not

           disclosed to the return preparer in connection with the preparation of their 2011

           income tax return.

  62.      For calendar year 2012:

        a. Paul Dobrescu and Olga Dobrescu had a financial interest in, and signatory

           authority over, the two accounts listed in ¶29 above. These accounts had balances

           exceeding $10,000. The aggregate balance of the two accounts exceeded

           $1,513,227.

        b. Paul Dobrescu and Olga Dobrescu failed to disclose any foreign accounts on

           Schedule B of their 2012 federal income tax return (Form 1040). Although Paul

           and Olga Dobrescu attached a Schedule B to their joint 2012 return, they checked

           “No” in response to the question that asked whether they had an interest in or

           authority over a foreign financial account.



                                            16
    Case: 1:20-cv-02636 Document #: 1 Filed: 04/30/20 Page 17 of 21 PageID #:17




             c. Paul Dobrescu and Olga Dobrescu were required to file an FBAR by June 30,

                2013, reporting their interest in the two accounts for the 2012 calendar year, but

                they failed to do so.

             d. Upon information and belief, Paul and Olga Dobrescu were informed by their tax

                return preparer in writing about the requirement to report the existence of and

                income derived from their accounts at BCV and BCGE, but the accounts were not

                disclosed to the return preparer in connection with the preparation of their 2012

                income tax return.

       63.      Paul Dobrescu, deceased, and Olga Dobrescu, deceased, failed to timely report

their financial interest in the foreign bank accounts during 2011 and 2012, and such failure was

willful within the meaning of 31 U.S.C. § 5321(a)(5).

                                      Claim for Relief:
     Reduce FBAR Civil Penalties to Judgment Against Estates and Cosmin Dobrescu
     as the de facto Representative of the Estates of Paul Dobrescu and Olga Dobrescu

       64.      At all relevant times, Paul Dobrescu and Olga Dobrescu were United States

persons and were subject to the jurisdiction of the United States within the meaning of 31 C.F.R.

§1010.350.

       65.      In 2011, Paul Dobrescu and Olga Dobrescu had an interest in at least two foreign

accounts in Switzerland (identified above in ¶27) in which the aggregate balance exceeded

$10,000.

       66.      In 2012, Paul Dobrescu and Olga Dobrescu had an interest in at least two foreign

accounts in Switzerland (identified above in ¶29) in which the aggregate balance exceeded

$10,000.




                                                 17
    Case: 1:20-cv-02636 Document #: 1 Filed: 04/30/20 Page 18 of 21 PageID #:18




       67.     Paul Dobrescu and Olga Dobrescu were required to report to the United States

their interest in the two foreign accounts in FBARs filed on or before June 30, 2012, and June

30, 2013, respectively.

       68.     Prior to entering ODVP in 2014, Paul and Olga Dobrescu made no attempt to

timely file FBARS.

       69.     Upon information and belief, after becoming aware of the requirements, by way

of their accounts at UBS and Credit Suisse, to report their foreign accounts to the United States

in a timely filed FBAR, and to report their interest income to the IRS on their personal income

tax returns, Paul Dobrescu and Olga Dobrescu took additional steps to keep their offshore assets

concealed from the United States, and transferred their accounts from large multinational Swiss

banks to small cantonal Swiss Banks.

       70.     The Dobrescus’ failure to report these accounts in a timely-filed FBAR was

willful within the meaning of 31 U.S.C. § 5321(a)(5).

       71.     The IRS determined that the BCV and BCGE accounts were jointly owned, with

50 percent attributable to each spouse, because the account balances represented the savings of

only Paul Dobrescu and Olga Dobrescu.

       72.     The IRS determined that Paul Dobrescu and Olga Dobrescu each owned 50

percent of the highest account balance in each of the BCV and BCGE accounts for 2011 and

2012, and that each spouse should be separately assessed a penalty on only their 50 percent of

the balance owned by each spouse.

       73.     The IRS also utilized the discretion afforded to the Secretary of the Treasury, to

determine less than the full statutory penalty based off of 50% of the balance in each account for

each violation in 2011 and 2012 (four violations in total). Rather, the IRS determined that a



                                                18
    Case: 1:20-cv-02636 Document #: 1 Filed: 04/30/20 Page 19 of 21 PageID #:19




penalty of fifty percent of the highest aggregate account balance for 2011 or 2012, would be

apportioned to each spouse separately and spread over the 2011 and 2012 calendar year

penalties.

       74.       The Dobrescus’ foreign account balances totaled $1,554,962.00 in 2011, and

$1,513,227.00 in 2012. The penalty was, therefore, computed as 50% of the aggregate balance

in 2011, as this was the year with the highest aggregate account balance. This resulted in a total

penalty of $777,481, apportioned equally (50/50) to Paul Dobrescu and Olga Dobrescu, on a per-

account basis, and apportioned to 2011 and 2012 based upon the ratio of the highest aggregate

balance for each year to the total of the highest aggregate balance for the years combined.

       75.       Due to the Dobrescus’ failure to timely file FBARs reporting their financial

interest in the foreign bank accounts for tax years 2011 and 2012, on May 1, 2018, a delegate of

the Secretary of the Treasury, in accordance with 31 U.S.C. § 5321, timely assessed FBAR

penalties against them as follows:

                    Total Penalty Assessment Based Off 2011 Calendar Year
 Account       Maximum           Total        Penalty allocated to  Penalty allocated to
               Balance           Penalty      Olga Dobrescu         Paul Dobrescu
 BCV           $591,522.00       $295,761     $147,880.50           $147,880.50
 BCGE          $963,440.00       $481,720     $240,860.00           $240,860.00
 TOTAL         $1,554,962.00     $771,481     $388,740.50           $388,740.50


              Paul Dobrescu’s Apportioned Penalty Assessment Applied to 2011 and
                                     2012 Calendar Years
              Account       Total      Penalty allocated to  Penalty allocated to
                           Penalty          2011 year             2012 year
               BCV       $147,880.50        $74,946.00           $77,758.00
               BCGE      $240,860.00       $122,068.00          $113,969.00
              TOTAL      $388,741.00       $197,014.00          $191,727.00
             (Rounded)




                                                 19
    Case: 1:20-cv-02636 Document #: 1 Filed: 04/30/20 Page 20 of 21 PageID #:20




             Olga Dobrescu’s Apportioned Penalty Assessment Applied to 2011 and
                                    2012 Calendar Years
             Account       Total      Penalty allocated to  Penalty allocated to
                          Penalty          2011 year             2012 year
              BCV       $147,880.50        $74,946.00           $77,758.00
              BCGE      $240,860.00       $122,068.00          $113,969.00
             TOTAL      $388,741.00       $197,014.00          $191,727.00
            (Rounded)


       76.      A delegate of the Secretary of the Treasury properly sent Paul Dobrescu,

deceased, and Olga Dobrescu, deceased, notice of the liabilities for the FBAR penalties and

made a demand for payment.

       77.      Despite the notice and demand for payment, Paul Dobrescu, or his Estate, and

Olga Dobrescu, or her Estate, has failed to pay the FBAR penalties. As a result, Paul Dobrescu

owes $436,486.92, and Olga Dobrescu owes $438,467.89, each as of February 27, 2020, plus

interest and failure to pay penalties under 31 U.S.C. § 3717, and associated fees accruing from

and after February 27, 2020.

       78.      The 2011 and 2012 FBAR penalties assessed against Paul Dobrescu and Olga

Dobrescu remain unpaid. As a result, Cosmin Dobrescu, as the de facto executor or

administrator of the Estate of Paul Dobrescu, deceased, and as the de facto executor or

administrator of the Estate of Olga Dobrescu, deceased, is liable for such debts as a

representative of the estates.

       WHEREFORE, the plaintiff United States of America requests that the Court:

       A.       Enter judgment in favor of the plaintiff United States of America and against the

defendant Estate of Paul Dobrescu, deceased, and Cosmin Dobrescu, as the de facto executor or

administrator of Estate of Paul Dobrescu, deceased, for FBAR penalties for calendar years 2011

and 2012 under 31 U.S.C. § 5321(a)(5), plus statutory additions, including interest and late-


                                                20
    Case: 1:20-cv-02636 Document #: 1 Filed: 04/30/20 Page 21 of 21 PageID #:21




payment penalties pursuant to 31 U.S.C. § 3717(e)(2), which totaled $436,486.92 as of February

27, 2020; statutory additions continue to accrue on an after February 27, 2020;

       B.      Enter judgment in favor of the plaintiff United States of America and against the

defendant Estate of Olga Dobrescu, deceased, and Cosmin Dobrescu, as the de facto executor or

administrator of Estate of Olga Dobrescu, deceased, for FBAR penalties for calendar years 2011

and 2012 under 31 U.S.C. § 5321(a)(5), plus statutory additions, including interest and late-

payment penalties pursuant to 31 U.S.C. § 3717(e)(2), which totaled $438,467.89 as of February

27, 2020; statutory additions continue to accrue on an after February 27, 2020; and,

       C.      Award the United States of America its costs incurred in connection with this

action, along with such other relief as justice requires.

                                                       Respectfully submitted,

                                                       RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General
                                                       Tax Division, U.S. Department of Justice

                                                       /s/ Jeffrey N. Nuñez
                                                       JEFFREY N. NUÑEZ
                                                       Trial Attorney
                                                       Tax Division, Department of Justice
                                                       P.O. Box 55
                                                       Washington, D.C. 20044
                                                       Telephone:      (202) 616-5218
                                                       Fax:            (202) 514-5238
                                                       Jeffrey.N.Nunez@usdoj.gov




                                                  21
